DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.
Response to Amendment


Claims 13-19, 21-23, and 33-42 are now pending.
Information Disclosure Statement
The IDS filed 31 October 2022 has been considered by the Primary Examiner. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
I.	Applicant’s arguments traversing Dietz et al. (US 259) are not persuasive because the reference does, in fact, teach application of the coating mixture after the fabric has been applied to the surface.
Applicant argues: “[T]he aqueous mixture [in US 259] is applied before the fabric is applied to the surface rather than after (as required by Applicant’s claim 13) . . . .” Remarks, p. 6. This is not persuasive because US 259 discloses: “The fabric can be impregnated with the aqueous mixture before or after being applied to the exterior of the . . . structure.” [0046], emphasis added. Moreover US 259’s claim 17 states: “wherein the fabric is impregnated with the mixture before or after being wound almost completely or at least once around the system component structure . . . .” These are clear and unambiguous teachings of applying the aqueous mixture after application to the surface and Applicant’s argument is not persuasive. See also the Remarks, pp. 10-11, where the Primary Examiner’s response also applies.
II.	Applicant’s arguments traversing Dietz et al. (US 259) are not persuasive because thermal insulating wrap (10) is formed simply by impregnating and drying pliable binder wrap (11), thereby making the impregnant a “heat-insulating formulation.”
Applicant argues: “[T]he aqueous mixture . . . is used to make the fabric a ‘a [sic] pliable binder wrap,’ not to provide insulation. Insulation comes from the fabric itself and may additionally come from a thermal insulator containing inorganic fibers that is ‘disposed between the pliable binder wrap and exterior of the exhaust system structure.’ Remarks, p. 6. This is not persuasive because US 259 discloses: “[T]he fabric of the pliable binder wrap is . . . impregnated . . . with the aqueous mixture to form a wet and pliable binder wrap (e.g., pliable binder wrap 11). The fabric can be impregnated with the aqueous mixture before or after being applied to the exterior of the . . . structure. The pliable binder wrap can then be dried so as to form a rigid binder wrap of a resulting thermal insulating wrap (e.g., thermal insulating wrap 10).” [0046]. Insofar as the dried pliable binder wrap (11) is characterized by US 259 as a thermal insulating wrap (10), the entire structure, fabric and aqueous mixture, contribute to the thermal insulating properties thereof and satisfy the claimed “heat-insulating formulation.” Consequently, the aqueous mixture must contribute something to the heat-insulating character of the final product. Nothing in the claims recites the nature and/or extent of the heat-insulating function of the formulation alone as against the fabric alone. Any contribution by the formulation, however small, to heat insulation satisfies the claimed “heat-insulating formulation.” Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Consequently, insofar as it forms part of a thermal insulating wrap, US 259’s aqueous mixture satisfies the claimed “heat-insulating formulation.” See also Remarks, p. 11 where the Primary Examiner’s response also applies.
III.	Applicant’s arguments traversing Roell (US 245) are not persuasive because the Primary Examiner disagrees with Applicant’s interpretation of Roell’s disclosure at 5:19-35.
Applicant argues that the word “its” at line 34 refers to the spacer fabric only and not to the impregnated spacer fabric. Remarks, p. 7. The Primary Examiner disagrees. Read in context, the entire paragraph concerns impregnation of the spacer: “Partial impregnation can be used for modification of behavior with respect to the medium that passes through the pile thread structure . . . . A multiple treatment is also conceivable. Furthermore, such a treatment, in addition to selection of the appropriate material, can render the textile resistant to environmental effects . . . and because of its insulating effect and absorbency it can then be used in protective clothing and other industrial cladding and other industrial cladding or linings, such as machine covers.” [5:19-35]. To paraphrase: Partial impregnation is possible, depending on the desired properties. Multiple applications of the impregnant is also possible and such impregnation, in combination with selection of the fabric, can give a textile resistant to heat and possessing insulating properties. In other words, it is not the fabric alone, but the combination of the fabric with the impregnant that yields an insulating material.   
	IV.	Applicant’s argument that the cited prior art neither teaches nor suggests a heat-insulating layer that, after curing, has a porosity that prevents the penetration of water is not persuasive because US 245 teaches that the degree of water impermeability can be determined by the amount of material impregnated into the spacer.
Applicant argues that the cured heat-insulating layer of US 259 in view of US 245 is not impermeable to water. The Primary Examiner disagrees. As noted above, US 245 teaches: “Partial impregnation can be used for modification of behavior with respect to the medium that passes through the pile thread structures, especially liquids [i.e., water] . . . A multiple treatment is also conceivable.” [5:19-21 & 5:28]. US 259 further teaches that the fabric is “impregnated throughout all . . . of its thickness to form a wet and pliable binder wrap (e.g., pliable binder wrap 11).” [0046]. Based on these two teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to either completely saturate the spacer fabric with the aqueous mixture, thereby filling all the pores thereof and preventing water from penetrating into the spacer fabric or, in the alternative, to have optimized the amount of aqueous mixture added  in order to achieve the desired behavior with respect to water passage by routine experimentation. See MPEP 2144.05. See also Remarks, pp. 9-10 where the Primary Examiner’s response also applies.
V.	Applicant’s arguments regarding particles having low thermal conductivity are noted, but are not germane as Applicant no longer relies on these particles to distinguish the invention over the prior art.   
Applicant argued: “[US 259] does not recognize that insulation may be provided by saturating the pores of the fabric with particles having low thermal conductivity.” Remarks, 15 July 2022, p. 6. Applicant again argued: “It can be seen from [US 259] that a very wide range of particle types can be present as fillers in the aqueous mixture used to soak the fabric. A few of these particles may be poor thermal conductors . . . . Since thermal insulation is not a purpose that [US 259] recognizes for the particles, there is no reason to think that they would included be [sic] at a concentration sufficient to provide an insulating effect. It is important to note that [US 259] . . . fails to recognize that insulation may be achieved by filling the interstitial spaces of a fabric with a fluid that deposits particles that are poor thermal conductors.” Id. at p. 7. Clearly, in response to the non-final Office action, mailed 28 April 2022, Applicant was attempting to distinguish the claimed invention over the prior art based, at least in part, on these particles. As noted in the final Office action, none of the pending claims recited any such particles. Final action, ¶7. Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Consequently, the particles were certainly relevant just not dispositive of patentability.
VI.	Additional Observations
Applicant states: “What Applicant demonstrated in the Examples section is that fabrics, other than spacer fabrics, cannot be filled sufficiently with heat-insulating formulation to be cured to from an effective insulator. A heat-insulating formulation must be present, it must be curable and there must be spacer fabric to receive the fluid. All of these components are part of the invention. Claim 13 has been amended to add the requirement that after curing, the insulating layer has a porosity that prevents the penetration of water. Thus, the spacer fabric must be filled sufficiently so that curing results in most, or all, of the pores being closed.” Remarks, pp. 11-12. In response, the Primary Examiner makes the following observations:
The term “heat-insulating,” while definite, is broad. The degree of insulation provided by the formulation alone (i.e., its contribution over-and-against that of the spacer fabric) and how that insulation is achieved (i.e., whether the formulation is considered “heat-insulating” only if it fills 100% of the pores of the spacer fabric) is neither claimed nor disclosed in such a way that the one of ordinary skill in the art would instantly understand the term “heat-insulating” to be limited to the formulation, use, and results disclosed in the examples. Moreover, the Primary Examiner notes that the claimed process is not directed to a specific field of endeavor, or art, which would impart a particular meaning to the claim language, but encompasses any process for applying a heat-insulating layer on a substrate. “Examiners are to give claims their broadest reasonable interpretation in light of the supporting disclosure . . . . While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. See MPEP § 2111.01, subsection II.” MPEP § 2103(I)(C). 
Information Disclosure Statement











The information disclosure statement (IDS) submitted on 31 October 2022 has been considered by the Primary Examiner.
Claim Interpretation
Claims 15 & 25 recite that the porous substrate is “flexible.” While broad, it is the Primary Examiner’s position that this term, read in light of the specification, is definite within the context of 35 USC 112(b). Specifically, the instant specification states:

    PNG
    media_image1.png
    93
    612
    media_image1.png
    Greyscale

See the paragraph bridging pp. 2-3. Consequently, it is the Primary Examiner’s position that one of ordinary skill in the art would have understood the term “flexible” to mean “able to be deformed even to the slightest degree.”
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19, 21-23, 33, 34, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0000259 A1 (hereinafter “US 259”) in view of US 5,589,245 A (hereinafter “US 245”).
Claim 13
US 259 teaches a method for applying a thermally insulating layer to a surface of an object to be insulated, comprising the following steps: (a) applying a fabric (corresponding to the claimed “porous substrate” insofar as it has interstices that can be impregnated) onto the surface to be insulated; (b) filling the fabric applied in step (a) with a thermally insulating formulation; and (c) curing the formulation filled in step (b) [0046 & Claim 17]. Note that both [0046] and claim 17 clearly and unambiguously teach applying the thermally insulating formulation after application of the fabric. US 259 specifies a knitted fabric [0046].  
Insofar as the dried pliable binder wrap (11) is characterized by US 259 as a thermal insulating wrap (10), the entire structure, fabric and aqueous mixture, contribute to the thermal insulating properties thereof. Consequently, the aqueous mixture must contribute something to the heat-insulating character of the final product. Nothing in the claims recites the nature and/or extent of the heat-insulating function of the formulation alone as against the fabric alone. Any contribution by the formulation, however small, to heat insulation satisfies the claimed “heat-insulating formulation.” Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Consequently, insofar as it forms part of a thermal insulating wrap, US 259’s aqueous mixture satisfies the claimed “heat-insulating formulation.”
US 259 does not explicitly teach that the fabric is a “spacer fabric.” The instant specification discloses: “Spacer fabrics are double-surfaced textiles or fabrics in which the relevant textile or fabric surfaces are kept apart by binding threads having a spacing effect, known as pile threads. Spacer fabrics are knit fabrics or knitted fabrics which have been three-dimensionally expanded” [3:9-12].
US 245 teaches a textile spacer material consisting of two knitted or woven covering layers (1, 2) that are connected by a pile thread structure (3) [1:48-50]. The spacer fabric is impregnated with an impregnating material (e.g., resin) so as to render the impregnated spacer fabric thermally insulating [5:32-35]. Note: it is the Primary Examiner’s position that US 245’s disclosure of an “insulating effect” that can be used in “protective clothing and other industrial cladding or linings” [5:30-35] which are differentiated from “sound insulation” [6:1-13] either directly refers to thermal insulation or inclusive thereof, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of US 259 so as to utilize, as the knitted fabric impregnated to form the thermally insulating material, a spacer fabric. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully forming a thermally insulating wrap, based on the teaching of US 245 wherein a spacer fabric is impregnated to form a thermally insulating material.
Applicant amended independent claim 13 to require “wherein, after curing, the heat-insulating layer has a porosity that prevents the penetration of water.” US 245 teaches: “Partial impregnation can be used for modification of behavior with respect to the medium that passes through the pile thread structures, especially liquids [i.e., water] . . . . A multiple treatment is also conceivable.” [5:19-21 & 5:28]. US 259 further teaches that the fabric is “impregnated throughout all . . . of its thickness to form a wet and pliable binder wrap (e.g., pliable binder wrap 11).” [0046]. Based on these two teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to completely saturate the spacer fabric with the aqueous mixture, thereby filling all the pores thereof and preventing water from penetrating into the spacer fabric. In the alternative, it is clear that the amount of impregnant is a result-effective variable modifying the “behavior with respect to the medium that passes through the pile thread structures, especially liquids.” US 245 at 5:19-21. Consequently, US 245 recognizes the amount of impregnant as a result-effective variable and it would have been obvious to one of ordinary skill in the art to have optimized the amount of aqueous mixture added  in order to achieve the desired behavior with respect to water passage by routine experimentation, including up to 100% (i.e., “full” as disclosed by US 259) to prevent any water passage. See MPEP 2144.05.
“The outcome of optimizing a result-effective variable may still be patentable if the claimed ranges are ‘critical’ and ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.’” In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) (citations omitted). No such evidence is of record to date. 
Claims 14-19 & 21-23
With respect to claim 14, US 259 discloses, concerning articles to be treated:

    PNG
    media_image2.png
    224
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    353
    407
    media_image3.png
    Greyscale


With respect to claims 15, the instant specification discloses: “The porous substrate used in the process according to the invention is preferably flexible and can thus be slightly deformed” [2:35-36]. US 245 teaches that the impregnated spacer fabric can be used “to achieve a textile material of high absorbance that is pleasant to the skin, whereby it can be used in the incontinence area or as a bed liner to prevent bedsores in hospitals” [4:16-20]. US 245 further teaches applications such as: “incontinence products, bedsore prevention, bandaging materials; mattresses and blankets, electric blankets; shoe soles and inserts; upholstery…coverings and liners in the automotive sector, such as convertible tops, vehicle roof liners, seat covers; two-and-a-half dimensional products, such as reusable baby pants” [6:3-13]. It is the Primary Examiner’s position that the foregoing are examples of products able to be at least slightly deformed and thus correspond to the claimed “flexible” porous substrate.
With respect to claims 16, US 245 teaches, as the material for the spacer fabric (i.e., the porous substrate):

    PNG
    media_image4.png
    231
    471
    media_image4.png
    Greyscale

With respect to claims 17, US 245 does not explicitly teach that the spacer fabric has a mesh size of 2 to 100 mm. US 245 does teach that the pile density of the spacer fabric affects properties of the spacer fabric such as air fraction, elastic behavior (e.g., shock absorbance), and absorbency and can be adjusted to give desired properties [3:40-58; 4:11-46]. Consequently, it is the Primary Examiner’s position that the pile density (i.e., the space between the fibers in the spacer fabric and thus equivalent to mesh size) is a result-effective variable that would have been obvious to one of ordinary skill in the art to optimize by routine experimentation, absent evidence of criticality. See MPEP 2144.05(II) and In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012).
With respect to claims 18, US 259 teaches wrapping the surface to be insulated with the fabric to be impregnated [0046]. The wrapping corresponds to the claimed mechanical attachment. Wrapping can be achieved with or without the use of an interposed adhesive [0062-0064]. Such an adhesive corresponds to the claimed “by means of an aid.”
With respect to claims 19, US 259 teaches an exemplary heat-insulating formulation comprising water, an inorganic binder, and an inorganic filler [0043, 0044, 0047]. This reference does not explicitly teach that the heat-insulating formulation comprises a binder containing polymerizable substances or polymerizable substances and water. US 259 does teach that “[t]he pliable binder wrap is intended to be dried so as to be transformed into a rigid binder wrap that will remain in place so as to at least one of, or both, insulate and protect at least a portion of the [underlying] component” [0036]. US 245 teaches the use of a hardening impregnating agent such as resin, synthetic resin, thermoplastic, etc. to permit production of a textile material that is stiffened in accordance with hardening (i.e., by curing/cross-linking) [5:10-15]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the inorganic binder-based hard, insulating, impregnated coating of US 259 with the organic binder-based hard, insulating, impregnated, coating of US 245 based on the expectation of similar or identical results, i.e., the formation of a hard, insulating, impregnated spacer fabric on the underlying surface.
With respect to claims 21, US 259 teaches that the heat-insulating formulation can contain silicon carbide and/or titanium dioxide, which Applicant disclose as examples of the claimed IR opacifier, as fillers/additives [Table 1]. Further US 259 specifically teaches the addition of IR reflecting pigment particles [0045].
With respect to claims 22, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A).
With respect to claim 23, the inorganic composition of US 259 is achieved through evaporation of water, i.e., dried (“The pliable binder wrap can then be dried so as to form a rigid binder wrap of a resulting thermal insulating wrap…”) [0046]. As noted in connection with claim 19 above, it would have been obvious to substitute a  polymerizable organic binder-based composition as suggested by US 245 for the inorganic composition of US 245. In this system, curing is achieved e.g., by photochemical hardening [6:14-30].
Claims 33, 34, and 36-38
With respect to claim 33, US 259 in view of US 245 teach all of the limitation of this claim detailed above. US 259 additionally teaches that the heat-insulating formulation comprises a solvent (i.e., “aqueous mixture”) of an inorganic binder and inorganic filler particles. [0043]. Inorganic fillers include precipitated silica and fume silica, which are disclosed by Applicant as “particularly preferably” satisfying the claimed “one or more heat-insulating fillers.” Spec., 5:14-28. US 259 further discloses drying the impregnated wrap, which inherently results in “curing . . . by evaporation of the solvent.” [0046].
With respect to claim 34’s requiring “wherein, after curing, the heat-insulating layer has a porosity that prevents the penetration of water”; and claim 37’s requiring “filling . . . to a degree of about 100%”, US 245 teaches: “Partial impregnation can be used for modification of behavior with respect to the medium that passes through the pile thread structures, especially liquids [i.e., water] . . . . A multiple treatment is also conceivable.” [5:19-21 & 5:28]. US 259 further teaches that the fabric is “impregnated throughout all . . . of its thickness to form a wet and pliable binder wrap (e.g., pliable binder wrap 11).” [0046]. Based on these two teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to completely saturate the spacer fabric with the aqueous mixture, thereby filling all the pores thereof and preventing water from penetrating into the spacer fabric. In the alternative, it is clear that the amount of impregnant is a result-effective variable modifying the “behavior with respect to the medium that passes through the pile thread structures, especially liquids.” US 245 at 5:19-21. Consequently, US 245 recognizes the amount of impregnant as a result-effective variable and it would have been obvious to one of ordinary skill in the art to have optimized the amount of aqueous mixture added  in order to achieve the desired behavior with respect to water passage by routine experimentation, including up to 100% (i.e., “full” as disclosed by US 259) to prevent any water passage. See MPEP 2144.05.
With respect to claim 36, although no drying temperature is explicitly stated, as noted above, US 259 teaches an aqueous system [0043]. Consequently, a temperature above 100°C, the boiling point of water, would have been readily obvious to one of ordinary sill in the are in order to achieve said drying. It is well known in the coating/impregnating art, that drying temperature is a result-effective variable, with a higher temperature giving a faster drying time. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the drying temperature above 100°C in order to achieve a desired drying time. As the finished heat-insulating materials disclosed by US 259 are capable of withstanding temperatures in excess of 1,000°C [0085], one of ordinary skill in the art would have had a reasonable expectation of successfully drying at temperatures between 100°C and 300°C.
“The outcome of optimizing a result-effective variable may still be patentable if the claimed ranges are ‘critical’ and ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.’” In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) (citations omitted). No such evidence is of record to date. 
With respect to claim 38, neither US 259 nor US 245 explicitly teach a thickness. It is the Primary Examiner’s position that the thickness of the heat-insulating layer is a result-effective variable: it must be thick enough to provide the desired coverage and insulating properties, but not so thick as to, e.g., be difficult to wind around the object to be insulated. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the thickness by routine experimentation, absent evidence of criticality. See MPEP 2144.05(II) and In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012). Applicant did not specifically traverse this position of the Primary Examiner’s when applied against previously-pending claim 24.
Claims 35 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0000259 A1 (hereinafter “US 259”) in view of US 5,589,245 A (hereinafter “US 245”), applied to claim 33 above, further in view of US 2002/0025427 A1 (hereinafter “US 427” and KR 10-125563 B1 (hereinafter “KR 563”).
The combined teaching of US 259 and US 245 is detailed above, including an aqueous heat-insulating composition containing precipitated/fumed silica. US 259 at [0043]. Neither of these references teaches or suggests the claimed organic or inorganic binders (instant claim 39) or that the composition is cured by polymerization or crosslinking (instant claims 35 and 41).
US 427 teaches an aerogel-containing [0038], heat-insulating composition in solution, dispersion or suspension form [0039]; comprising organic binders including epoxy resins, silicones, and methacrylates (e.g., PMMA) [0040-41]. The aerogel satisfies Applicant’s claimed filler, and the solvents recited in claim 39 are well-known in the coating art as solvents for epoxy, silicone, and/or (meth)acrylic systems. Further, such resin systems are well-known to be cured be polymerization and/or crosslinking. The heat-insulating composition has a thermal conductivity from 15 to 40 mW/mK, even lower than that of Applicant’s working example. [0060].
While US 427 does not explicitly teach impregnating a fabric with the composition, KR 631 discloses a method for producing a low thermal conductivity, aerogel-containing composition is impregnated into, e.g., a non-woven fabric [0008]. Consequently, as there is no indication that the composition of US 427 is limited to the production means disclosed therein and KR 631 demonstrates that it is known in the heat-insulating material art to impregnate a fabric with an aerogel containing composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of US 259 in view of US 245 so as to utilize, as the heat-insulating composition, the aerogel containing composition of US 427. One of ordinary skill in the art would have been motivated by the desire and expectation of providing a thermal insulating wrap (11) having a low thermal conductivity. Further, one of ordinary skill in the art would have had a reasonable expectation of successfully doing so specifically by impregnating the textile spacer material, based on KR 631’s teaching that impregnation of textile materials with such a composition is known in the art.     
With respect to claim 40’s requiring “wherein, after curing, the heat-insulating layer has a porosity that prevents the penetration of water”, US 245 teaches: “Partial impregnation can be used for modification of behavior with respect to the medium that passes through the pile thread structures, especially liquids [i.e., water] . . . . A multiple treatment is also conceivable.” [5:19-21 & 5:28]. US 259 further teaches that the fabric is “impregnated throughout all . . . of its thickness to form a wet and pliable binder wrap (e.g., pliable binder wrap 11).” [0046]. Based on these two teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to completely saturate the spacer fabric with the mixture of US 427, which is also disclosed as being hydrophobic [0059], thereby filling all the pores thereof and preventing water from penetrating into the spacer fabric. In the alternative, it is clear that the amount of impregnant is a result-effective variable modifying the “behavior with respect to the medium that passes through the pile thread structures, especially liquids.” US 245 at 5:19-21. Consequently, US 245 recognizes the amount of impregnant as a result-effective variable and it would have been obvious to one of ordinary skill in the art to have optimized the amount of the mixture of US 427 added  in order to achieve the desired behavior with respect to water passage by routine experimentation, including up to 100% (i.e., “full” as disclosed by US 259) to prevent any water passage. See MPEP 2144.05.
With further respect to claim 40, the pliable binder wrap can be applied directly to the structure to be insulated, which satisfies the claimed “is flush with the article to be insulated.”
Finally, with respect to claim 42, US 427 discloses that the aerogel composition cures at a temperature from 0-300°C, which satisfies the claimed “less than 300°C.”
Conclusion












































Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
4 November 2022